Title: Abigail Adams to Thomas Jefferson, 10 September 1787
From: Adams, Abigail
To: Jefferson, Thomas


        
          London Sepbr 10th [1787]
          Dear sir
        
        your obliging favours of july and August came safe to Hand. the first was brought during my absence on an excursion into the Country. I was very happy to find by it, that you had received your daughter safe, and that the dear Girl was contented. I never felt so attached to a child in my Life on so short an acquaintance, tis rare to find one possessd of so strong & lively a sensibility. I hope she will not lose her fine spirits within the walls of a convent, to which I own I have many, perhaps false prejudices.
        Mr Appleton delivererd my Lace & gloves Safe. be so good as to let Petit know that I am perfectly satisfied with them. Col smith has paid me the balan[ce whic]h you say was due to me, and I take your word for it, but [I do] not know how. the Bill which was accepted, by mr Ada[ms i]n the absence of col Smith, I knew would become due, in our absence, and before we could receive your orders. the money was left with Brisler our Servant, who paid it when it was presented. on our return we found the Bill which you had drawn on mr Tessier, but upon presenting it he refused to pay it, as he had not received any letter of advise tho it was then more than a month from its date, but he wrote immediatly to mr Grand, and by return of the next post, paid it.
        with regard to your Harpsicord, Col Smith who is now returnd, will take measures to have it Sent to you. I went once to mr Kirkmans to inquire if it was ready. his replie was, that it should be ready in a few days, but [. . . .] no orders further than to report when it was [. . . .] to write you, but he seemd to think that he had done all [that was] required of him. The Canister addrest to mr Drayton deliverd to mr Hayward with Special directions, and he assured me he would not fail to deliver it.
        The ferment and commotions in Massachusetts has brought upon the Surface abundance of Rubbish; but Still there is Some sterling metal in the political crusible. the vote which was carried against an emission of paper money by a large majority in the House, shews that they have a sense of justice: which I hope will prevail in every department of the State. I send a few of our News papers, some of which contain Sensible speculations.
        To what do all the political motions tend w[hic]h are agitating France Holland and Germany? will Liberty finally gain the assendency, or arbritary power Strike her dead.
        Is the report true that is circulated here, that mr Littlepage has a commission from the King of Poland to his most Christian Majesty?!
        we have not any thing from mr Jay later than 4th of july. there was not any congress then, or expected to be any; untill the convention rises at Philadelphia
        Col Smith I presume will write you all the politiks of the Courts he has visited—and I will not detain you longer than to assure you that I am at all times / your Friend and Humble Servant
        A A
      